Citation Nr: 1208453	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Canadaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from November 2006 rating actions issued by the Medical Administration Service (MAS) at the Canandaigua, New York VAMC, which denied entitlement to payment or reimbursement for private medical expenses incurred in connection with services rendered by St. Lawrence Urology Associates from June 21, 2006 through September 12, 2006; by M. S. Laguerre, M.D., P.C., from July 26, 2006 through September 12, 2006; by E. Li , P.C., on July 1, 2006; by the Hepburn Medical Center from July 26, 2006 through September 1, 2006; by St. Lawrence Radiology Associates from July 27, 2006 through September 1, 2006; and by North Country Anesthesia, PC on September 12, 2006. 

In November 2008, April 2009, and March 2011, the Board remanded the case to the MAS for additional development, and the case has been returned to the Board for further appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that the Veteran's claim for payment or reimbursement of cost of the private medical expenses must once again be remanded for compliance with the March 2011 Remand.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to VAMC for further development.

The March 2011 Remand directed the MAS to send the Veteran's representative a copy of both the January 2009 and February 2010 Supplemental Statements of the Case (SSOC), and to obtain records from the Veteran's private doctors and medical centers.  By that same remand, the MAS was also directed that if it was determined that the private medical services were not authorized by VA, then a medical opinion should be obtained to address the severity of the service connected prostate cancer and the feasibility of an available VA or other Federal facility.  Thereafter, the MAS was to readjudicate the Veteran's claim and furnish an appropriate SSOC to the Veteran and his representative.

The information of record indicates that the MAS sent letters to all four of the Veteran's health care providers in April 2011; however, to date, only one (the Claxton Hepburn Medical Center) sent in additional treatment records.  The record also reflects that in April 2011, the Practicare Medical Management Inc., replied, informing that the records from M. S. Laguerre, M.D., could not be obtained.  The MAS issued an SSOC in April 2011; however, the records from Claxton Hepburn Medical Center were received in October 2011 without a waiver of review by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue on appeal must once again be remanded to the MAS/AOJ for review of the new private medical records and to issue an SSOC.

Additionally, the information of record reflects that there is no documentation in the Veteran's claims file that the MAS furnished the Veteran's representative a copy of the January 2009 and February 2010 SSOCs.  Therefore, the MAS is asked once again send a copy of those SSOCs to the Veteran's representation and document that this action has been accomplished in the Veteran's claims file.

Finally, as reflected in the April 2011 SSOC, MAS denied the Veteran's claim on the basis that the Veteran had no VA authorization/referral for non-emergent treatment.  As such, the MAS was directed by the March 2011 Remand to obtain a medical opinion to address the severity of the Veteran's prostate disability and to address whether a VA or other Federal facility was feasibly available to the Veteran during the time periods question.  However, the information of record does not indicate that the MAS has sought to obtain this medical opinion.  As compliance with the March 2011 Remand still remains, another remand is warranted for a VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Send copies of the January 2009 and February 2010 SSOCs to the Veteran's representative.  The MAS/AOJ must document that this action has been done. 
 
2.  The MAS/AOJ should the send the Veteran's claims file to an appropriate health care provider for a medical opinion to address the severity of the Veteran's prostate disability and the feasibility of VA or other Federal facilities for the time periods in question.  It is imperative that the claims file be made available to the examiner.  After a careful review of the Veteran's claims file, the VA examiner is asked to address the following question: did the Veteran receive emergency medical treatment at any time from June 21, 2006, through September 12, 2006, at the private facilities for his prostate disability, which was of such nature that delay would have been hazardous to life or health; and if so, was a VA or other Federal facility feasibly available to the Veteran in light of severity of his prostate disability during any of the time periods in question? 

A complete rationale for all opinions expressed should be set forth in the medical opinion report.

3. The MAS/AOJ should then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

4. The MAS/AOJ should then readjudicate issue of entitlement to payment or reimbursement of private medical expenses associated with treatment for service-connected prostate cancer from June 21, 2006 through September 12, 2006, in light of all pertinent evidence and legal authority, including the newly associated private treatment records.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


